Per Curiam.
The tenant being required as a holdover under the lease to pay a rental of sixty dollars a month, the trial judge was not authorized to reduce the rental to forty-five dollars a month-on the theory that that figure was the fair and reasonable rental of the apartment in its disrepair.
Judgment modified by increasing the landlord’s recovery to the sum of $120, with costs, and as modified affirmed, with twenty-five dollars costs to appellant.
All concur. Present — Hammer, Shientag and Noonan, JJ.